                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                           8:09CR245

      vs.
                                                               ORDER
GERALD WILLIAMS,

                         Defendant.


       This matter is before the Court on claimant Bank of America, National

Association’s (“Bank of America”) motion to substitute a payee to receive restitution

funds on its behalf, Filing No. 184.

       The Court’s Amended Judgment in a Criminal Case entered May 8, 2012 (Filing

No. 179) ordered that the claimant be paid restitution in the amount of $129,000.00 and

named Camille R. Hawk, Attorney at Law, referencing Instrument #2007060536, as the

payee to receive restitution payments on behalf of Bank of America regarding its

interest in property legally described as follows:

       LOT 355, DEER CREEK, A SUBDIVISION, AS SURVEYED, PLATTED
       and RECORDED IN DOUGLAS COUNTY, more locally known as 12730
       Read Street, Omaha, NE 68142.

Bank of America states that the current payee, Camille R. Hawk, is no longer able to

discharge her duties and requests that the Court name Bank of America as the new

payee to receive restitution payments on behalf of the Claimant and its interest in the

referenced property.    It provides the following contact information for the substitute

payee:

       Bank of America,
       4161 Piedmont Parkway NC4-105-01-11-Mtg Restitution
       Greensboro, NC 27410.
                                             1
      Bank of America has shown by affidavit that its Assistant Vice President–

Operational Consultant, Re’Jella Bigelow-Mitchell will ensure that the restitution funds

remitted to the address above will be credited to Instrument #2007060536 which is

referenced in the Court's Amended Judgment in a Criminal Case entered May 8, 2012

(Filing No. 179). The Court finds the motion should be granted. Accordingly,

      IT IS ORDERED that

      1.     Bank of America’s motion to appoint a substitute payee (Filing No. 184) is

granted.

      2.     Bank of America is named Substitute Payee to receive restitution funds.

      Dated this 9th day of July 2019.



                                         BY THE COURT:


                                         s/ Joseph F. Bataillon
                                         Senior United States District Judge




                                           2
